Citation Nr: 0008256	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-16 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability as the result of hospitalization, medical 
treatment, or surgical treatment provided by the Department 
of Veterans Affairs (VA) in August 1990. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 1998 
by the Boise, Idaho, Regional Office (RO) of VA, which found 
that new and material evidence had not been presented to 
reopen a claim for compensation for right shoulder disability 
under the provisions of 38 U.S.C.A. § 1151 (previously denied 
by rating decision in October 1995).  The veteran entered 
notice of disagreement (NOD) with this decision in July 1998, 
a statement of the case (SOC) was issued in August 1998, and 
the veteran entered a substantive appeal, on a VA Form 9, 
received in September 1998. 


FINDINGS OF FACT

1.  In October 1995, the RO denied a claim for compensation 
for right shoulder disability under the provisions of 
38 U.S.C.A. § 1151 as the result of VA hospital or surgical 
treatment.  The veteran was duly notified of the decision in 
November 1995 and did not enter a NOD.

2.  Evidence added to the record since the October 1995 RO 
rating decision has not been previously submitted, bears 
directly and substantially on the matter under consideration, 
and is of sufficient significance that it must be considered 
in order to fairly decide the merits of the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for right shoulder disability as the result of VA 
hospitalization, medical treatment, or surgical treatment in 
August 1990. 

3.  There is no competent medical evidence of record that the 
veteran suffered additional right shoulder disability, or 
that any additional right shoulder disability was caused by 
VA hospitalization, medical treatment, or surgical treatment 
in August 1990. 


CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying compensation 
under the provisions of 38 U.S.C.A. § 1151, for right 
shoulder disability as the result of VA hospitalization or 
surgical treatment, is final.  38 U.S.C.A. § 7105(c) (West 
1991). 

2.  Evidence received since the October 1995 rating decision 
pertinent to the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability as the result of VA hospitalization or medical or 
surgical treatment is new and material, and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999). 
 
3.  The veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability as the result of VA hospitalization or medical or 
surgical treatment in August 1990 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective October 1, 1997, 38 U.S.C.A. § 1151 (West 1991) 
provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable . 
. .

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The requirements for a well-grounded claim under 
38 U.S.C. § 1151 are, paralleling those generally set forth 
for establishing other service connection claims, as follows:  
(1) medical evidence of a current disability, or death; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability or death.  Jones v. West, 12 Vet. 
App. 460 (1999).

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  In October 1995, the RO denied 
entitlement to compensation for right shoulder disability 
under the provisions of 38 U.S.C.A. § 1151 as the result of 
VA hospital or surgical treatment.  The veteran was duly 
notified of the decision in November 1995 and did not enter a 
NOD within one year of that notification.  Therefore, the 
October 1995 rating decision denying entitlement to 
compensation for right shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 became final.  See 38 
U.S.C.A. § 7105 (c). 

The evidence which was of record at the time of the October 
1995 RO rating decision included VA outpatient treatment 
records from 1985 to 1994, and an August 1990 VA operation 
report of right rotator cuff repair.  VA outpatient treatment 
records reflect that, prior to right rotator cuff repair 
surgery by VA in August 1990, the veteran had complained of a 
6 year history of right shoulder pain.  Clinical evaluation 
had revealed a right rotator cuff tear (arthrography), pain 
with virtually all motions, a positive impingement, painful 
arc, and Yergason's sign.  He had been diagnosed with right 
rotator cuff tear and degenerative joint disease of the 
acromioclavicular joint of the right shoulder.

On August 9, 1990, the veteran underwent a right rotator cuff 
repair, without complications.  Postoperatively, the veteran 
showed gradual or slow improvement with physical therapy.  
Over the next 2 to 3 months, he had some soreness and 
stiffness with very limited motion with internal rotation, 
and difficulty getting the shoulder into the overhead 
position, but had fairly good range of motion, with otherwise 
no significant problems.  In November 1990, nonpainful 
crepitus was noted.  He received trigger point injections 
beginning in December 1990, and complained of scapular pain 
in April 1991, and impingement and tendonitis in September 
1991.  In October 1992, the veteran experienced a fall on the 
right shoulder, which resulted in right shoulder pain, which 
was treated with steroid injection.  Subsequent treatment 
records reflect continued complaints and treatment for right 
shoulder pain. 

Based on this evidence, the RO, in an October 1995 rating 
decision, found that significant right shoulder disability 
existed prior to surgery by VA in August 1990, there was no 
demonstration that the surgery resulted in an increased right 
shoulder disability, and the veteran suffered additional 
injury to the right shoulder in a fall in October 1992.  The 
October 1995 rating decision denied entitlement to 
compensation for right shoulder disability under the 
provisions of 38 U.S.C.A. § 1151 as the result of VA hospital 
or surgical treatment.

The pertinent additional evidence submitted since the October 
1995 rating decision consists of a February 1998 letter and 
treatment records from a private physician, Joseph Daines, 
M.D.  Treatment records reflect the veteran's complaints, and 
clinical findings, in 1995 of right shoulder pain, 
tenderness, impingement, weakness, subacromial crepitance, 
decreased ranges of motion, and a high-riding humeral head of 
the right shoulder (by X-ray).  In a February 1998 letter, 
Dr. Daines noted the history of open rotator cuff repair at a 
VA hospital, a partial recovery following this surgery, and 
persistent stiffness, with subsequent development of a lot of 
crepitation in the subacromial space, symptoms which 
progressively worsened with time.  Dr. Daines noted the 
veteran had post-surgical changes with the resection of the 
distal clavicle and some change on the acromial bone as 
evidenced by X-rays in 1995, had painful limitation of motion 
of the right shoulder, with crepitation, and with marked 
impingement signs.  Dr. Daines wrote that the veteran had 
never fully regained motion after open rotator cuff repair, 
and had persisted with pain and weakness, especially in 
overhead activity with the right shoulder.  It was his 
opinion that the veteran had persistent rotator cuff tear, 
status post rotator cuff repair and decompression. 

The Board finds that this evidence added to the record since 
the October 1995 rating decision is new, and is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, for 
right shoulder disability as the result of hospitalization or 
medical or surgical treatment in August 1990, is reopened.  
See 38 C.F.R. § 3.104(a); Hodge, supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for right shoulder 
disability as the result of hospitalization or medical or 
surgical treatment in August 1990 is well grounded.  There is 
no medical evidence of record that the veteran's preexisting 
rotator cuff tear and degenerative joint disease of the 
acromioclavicular joint of the right shoulder increased in 
severity as a result of the surgical procedure in question.  
The evidence of record even reflects some post-operative 
improvement as the result of the August 1990 right rotator 
cuff repair surgery by VA.  While some medical evidence 
suggests a subsequent later increase in symptoms, there is no 
competent evidence attributing any such increase to the 
surgical procedure.  

The Board notes the veteran's lay assertions to the effect 
that he currently has right shoulder disability which is 
related to right rotator cuff repair by VA in August 1990.  
Even assuming the credibility of the veteran's lay statements 
(for purposes of determining whether the claim is well 
grounded), his statements do not constitute medical evidence 
of causation, because he is not competent to offer evidence 
which requires medical knowledge, such as a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (if the 
only evidence on a medical issue is the testimony of a lay 
person, the claimant does not meet the burden imposed by 38 
U.S.C. section 5107(a) and does not have a well-grounded 
claim); Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim).  

With regard to Dr. Daines' letter, his language may be 
interpreted as suggesting that the surgical procedure was not 
entirely successful in that certain symptomatology persisted.  
However, the Board does not believe his statement can be 
reasonably read as a medical opinion that the veteran 
suffered additional disability due to the knee repair.  

As there is no medical evidence of record to demonstrate that 
the veteran suffered additional right shoulder disability 
following the August 1990 VA surgery, or that any claimed 
additional right shoulder disability was caused by VA 
hospitalization, medical treatment, or surgical treatment, 
the Board does not reach the further question of whether any 
claimed additional right shoulder disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, and the Board need not determine whether any 
additional right shoulder disability was reasonably 
foreseeable.  38 U.S.C.A. § 1151.  The Board notes, however, 
that there is no medical opinion of record to establish that 
any claimed additional right shoulder disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of the VA providers.

For these reasons, the Board must find the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151, 
for right shoulder disability as the result of 
hospitalization or medical or surgical treatment in August 
1990, to be not well grounded.  See 38 U.S.C.A. § 5107(a). 

As the veteran has not presented a well-grounded claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right shoulder disability as the 
result of hospitalization or medical or surgical treatment in 
August 1990, the duty to assist the veteran, to include an 
additional VA compensation examination, does not arise.  See 
Epps v. Gober, 126 F.3d 1464 (1997); see also Morton v. West, 
12 Vet. App. 477 (1999) (per curiam) (absent the submission 
of a well-grounded claim, the Secretary cannot undertake to 
assist a veteran in the development of his or her claim).  
The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would render the veteran's 
claim "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to complete his application for the issue 
on appeal.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).



ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

